Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US Patent Appl. Pub. No. 20190304530 in view of Kapil, US Patent Appl. Pub. No. 2010/0031075.
Regarding claim 18, Choi discloses the claimed power management functionality as per claim 2 above, except applying such power management functionality for memory group(s) in the memory die level. Choi further discloses selective power management for circuitry corresponding to individual memory bank(s) as well as separate power management for circuitry common to all memory banks and the memory system as a whole (FIG(s) 5-6 and 8, paragraphs 0037-0039 and 0041-0044).
Kapil teaches power and performance management for a memory system (FIG(s) 1-7, paragraph 0002), utilizing power management modes with different level of granularity – i.e. on the memory module (die) level, on the rank (group) level, and on the bank level, similar to applicant’s invention (paragraph 0021, lines 9-15, lines 21-24, paragraphs 0023-0024, paragraph 0028, lines 7-19, paragraph 0048, paragraph 0049, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Kapil with the method disclosed by Choi in order to power management functionality for memory group(s) in the memory die level. One of ordinary skill in the art would be motivated to do so in order to optimize the power consumption during application execution.
Allowable Subject Matter
Claims 1-2, 4-17, and 21-35 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/30/2021 with respect to the rejection of claim 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
The Applicant argued that the Kapil reference fails to teach power management functionality at the memory die level, but rather teaches power management for sub-die levels.
The examiner respectfully disagrees. Kapil clearly discloses each of the memory modules 26 in Fig. 1 comprising a substrate (i.e. a printed circuit board) on which the individual memory devices are mounted (i.e. a die – paragraph 0021, lines 9-15). This 
Accordingly the rejection of claim 18 under 35 U.S.C. 103 is maintained, as indicated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186